Citation Nr: 0116092	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  96-25 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
postoperative left inguinal hernia, with ilio-inguinal nerve 
involvement.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel

INTRODUCTION

The veteran had active service from December 1948 to December 
1951.  

By a rating action, dated in February 1996, the Department of 
Veterans Affairs (VA) Regional Office, granted service 
connection, inter alia, for the postoperative residuals of 
left inguinal hernia.  The veteran filed a notice of 
disagreement with the entire decision.  However, he later 
withdrew his appeal on the other issues and they are no 
longer a part of his appeal.  The RO has considered the 
rating for his hernia on several occasions and a 30 percent 
rating, effective from October 20, 1995, the date of his 
initial claim, is currently in effect.

In July 1997 the veteran filed a claim for a total disability 
rating due to individual unemployability.  That claim was 
denied in a rating action of January 1998 and the veteran 
received notice.  He has not disagreed with that denial and 
that decision is, therefore, final and not part of the 
current appeal.  

On VA Form 9, in early August 1999, the veteran requested a 
Travel Board Hearing at the RO before a Member of the Board 
of Veterans' Appeals (Board).  When the veteran completed a 
Hearing Choice form in December 2000, he indicated that he no 
longer wanted a hearing.  A request for a hearing may be 
withdrawn by an appellant at any time before the date of the 
hearing.  38 C.F.R. § 20.702(e).  Since the veteran has 
withdrawn his hearing request, the Board may proceed to 
consider the appeal.  


REMAND

The Board observes when a claim involves disagreement with 
the schedular rating assigned based on an initial grant of 
service connection, separate ratings can be assigned for the 
disability for separate periods of time, based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Also, during the pendency of the veteran's appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became effective.  The Veterans Claims 
Assistance Act of 2000 (VCAA) essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  In these 
circumstances, it is the judgment of the Board that VA has a 
heightened duty to assist in the development of the veteran's 
claim by exhausting all reasonable administrative procedures 
to assist the veteran in the development of his claim.  

Under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7338 (2000), a 10 percent rating is warranted for a 
postoperative recurrent inguinal hernia, which is readily 
reducible and well supported by a truss or belt.  A 30 
percent rating is warranted if the inguinal hernia is small, 
postoperative and recurrent, or is unoperated and 
irremediable, and is either not well supported by a truss or 
is not readily reducible.  A 60 percent rating is warranted 
for an inguinal hernia which is large, postoperative, and 
recurrent, not well supported under ordinary conditions, and 
not readily reducible, when considered inoperable.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2000).  

In March 2001, the veteran reported that, since his last 
communication of December 2000, the pain in his left testicle 
had increased to the extent that he now has to wear a pouch 
to hold up the testicle, and that he also has to wear a truss 
at all times to help relieve the pain in the scar and in the 
left testicle.  The Board notes that the veteran is competent 
to report that on which he has personal knowledge, that is 
what comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  

The veteran's current service-connected disability rating 
includes ilio-inguinal nerve entrapment, although there 
appears to be some disagreement among those who have examined 
him as to whether such is present.  However, the rating 
schedule contains a specific, distinct rating for ilio-
inguinal nerve entrapment.  See 38 C.F.R. Part 4, Code 8530.  
The rating schedule also specifies a rating for superficial 
scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Code 7804.  In this regard, 
the Board notes that in the case of Esteban v. Brown, 6 Vet. 
App. 259 (1994), the U.S. Court of Appeals for Veterans 
Claims (Court) held that a 10 percent rating could be 
assigned for a tender and painful scar under Diagnostic Code 
7804 in addition to the rating assigned for muscle injury.  
Following the development of the evidence requested herein, 
when again adjudicating the claim, the RO should consider 
whether separate compensable evaluations may be warranted 
either for ilio-inguinal nerve involvement and/or for a 
tender and painful scar.  

The veteran's postoperative left inguinal hernia residuals 
are currently rated under Diagnostic Code 7338.  However, a 
review of the record, including the detailed hospital and 
surgical records from his initial surgical treatment in 1951, 
suggests that his condition was somewhat unusual.  Initially, 
a diagnosis of testicular tumor had been entertained, and 
only during the surgery was it determined that he had a 
rather unusual type of hernia, which was related to a 
hydrocele which he had had treated before service.  It is not 
apparent from their comments that recent examiners have 
reviewed the veteran's service medical records, although none 
have clearly found evidence of any recurrence of a hernia.  
In light of the absence of any current documented hernia, his 
rather unusual medical history, and his comments suggesting 
that there has been a significant change in his symptoms, a 
new surgical examination appears to be warranted.  That 
examination can provide clinical findings concerning the 
residuals of his surgery to determine whether there is now a 
recurrence of the hernia, whether it is small or large; 
readily reducible, not readily reducible, or non-reducible; 
well-supported by a truss or not; and other factors as set 
forth in Diagnostic Code 7338.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The veteran should be requested to 
provide a list of all pertinent medical 
treatment and/or examinations that he has 
received recently which would confirm the 
worsening of his condition.  The RO 
should obtain additional records for 
association with the claims folder based 
on the veteran's response.  

2.  The veteran's service medical 
records, particularly those related to 
his hospitalization at Ft. Riley Kansas 
in June-July 1951, appear to have been 
involved in the 1973 fire at the National 
Personnel Records Center.  They are very 
friable and fragile.  All of his original 
service medical records should be 
carefully copied and the copies added to 
the claims file.  Then the originals 
should be placed in the claims file in a 
sealed envelope bearing a notation as to 
their fragile nature and suggesting that 
the copies be utilized to the extent 
possible to prevent further damage.  

3.  Thereafter, the RO should schedule 
the veteran for a VA examination.  The 
claims folder and a copy of this Remand 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination of the veteran.  The examiner 
should fully consider what disability is 
attributable to the postoperative 
residuals of the veteran's surgery in 
service, including any neurologic deficit 
and scars related thereto, including all 
functional impairment, in light of the 
veteran's original surgical treatment, 
his recent examinations and his current 
complaints.  Any and all opinions 
expressed must be accompanied by a 
complete rationale. 

4.  Then, the RO should readjudicate the 
veteran's claim for increased 
compensation, and in so doing comply with 
the Veterans Claims Assistance Act of 
2000.  The RO should consider whether 
separate schedular evaluations may be 
warranted for different manifestations of 
the same disability under the holding in 
Esteban and whether staged ratings for 
various periods since October 1995 should 
be assigned, pursuant to Fenderson.  
After the claim has been readjudicated, 
and if any matter is not resolved to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and an appropriate opportunity to respond 
thereto.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is otherwise notified.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


